Exhibit AMENDMENT NO. 1 TO CREDIT AGREEMENT AND SECURITY AGREEMENT THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT AND SECURITY AGREEMENT (this “Amendment”) is entered into as of March 17, 2008 by and among FURNITURE BRANDS INTERNATIONAL, INC., a Delaware corporation (“Furniture Brands”), BROYHILL FURNITURE INDUSTRIES, INC., a North Carolina corporation (“Broyhill”), HDM FURNITURE INDUSTRIES, INC., a Delaware corporation (“HDM”), LANE FURNITURE INDUSTRIES, INC., a Mississippi corporation (“Lane”), THOMASVILLE FURNITURE INDUSTRIES, INC., a Delaware corporation (“Thomasville”, and, together with Furniture Brands, HDM, Broyhill and Lane, each a “Borrower,” and, collectively, the “Borrowers”), the other Loan Parties and the financial institutions signatory hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”). RECITALS A.The Borrowers, the other Loan Parties, the Lenders and the Administrative Agent are party to that certain Credit Agreement dated as of August 9, 2007 (the “Credit Agreement”).Unless otherwise specified herein, capitalized terms used in this Amendment shall have the meanings ascribed to them by the Credit Agreement. B.The Borrowers, the other Loan Parties and the Administrative Agent are party to that certain Security Agreement dated as of August 9, 2007 (the “Security Agreement”). C.The Borrowers, the other Loan Parties, the Lenders, and the Administrative Agent wish to amend the Credit Agreement and the Security Agreement on the terms and conditions set forth below. Now, therefore, in consideration of the mutual execution hereof and other good and valuable consideration, the parties hereto agree as follows: 1.Amendment to Credit Agreement.The Credit Agreement is herebyamended as follows: (a)Section 3.15 of the Credit Agreement is hereby amended by inserting the phrase “As of the Effective Date,” at the beginning of the first sentence thereof. (b)Section 9.01(a)(ii) of the Credit Agreement hereby deleted and replaced with the following: (ii) if to the Administrative Agent, the Issuing Bank, the Swingline Lender, or to Chase at: JPMorgan Chase Bank, N.A. c/o Chase Business Credit 10 S. Dearborn, Floor 22 Chicago, IL Attention: Lynne M.
